John A. Fogleman, Justice. On this appeal, appellant questions the propriety of a judgment notwithstanding the verdict in an eminent domain proceeding. The judgment for the amount of compensation to the landowner was based upon the testimony of the only value expert witness who testified for the appellee landowners. The testimony of appellant’s only value expert had been stricken by the trial judge during the course of the trial upon the landowners’ motion. The verdict was for an amount less than that determined by either expert. The judgment was rendered on May 27, 1976, on appellee’s timely motion filed December 8, 1975. Appellant is in no position to question the action of the trial court on appeal. Rule 2c of the Uniform Rules for Circuit and Chancery Courts, Vol. 3A, Ark. Stat. Ann. (Supp. 1975) requires that, if a respondent opposes a pleading as defined by Rule 2, he shall file a response, including a brief supporting statement of the legal and factual reasons in support thereof within ten days after the service of the pleading upon him. Even though appellees’ motion was filed in strict compliance with Rule 2a and 2b, no response was ever filed by appellant. Appellant makes some rather persuasive arguments here, which, so far as the record discloses, have never been presented to the trial court. Consequently, these issues are raised for the first time on appeal. Since this is so, we cannot consider them. Hendrix v. Hendrix, 256 Ark. 289, 506 S.W. 2d 848. The judgment is affirmed. We agree. Harris, C.J., and Roy and Hickman, JJ.